 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KIM MARTINEZ,                                      Case No. 1:21-cv-000739-AWI-SAB

12                  Plaintiff,                          ORDER EXTENDING TIME FOR
                                                        DEFENDANT TO FILE RESPONSIVE
13          v.                                          PLEADING PURSUANT TO THE
                                                        PARTIES’ STIPULATION AND
14   SPRUCE HOLDINGS, LLC,                              CONTINUING MANDATORY
                                                        SCHEDULING CONFERENCE TO
15                  Defendant.                          NOVEMBER 9, 2021

16                                                      (ECF No. 5)

17

18          On February 4, 2021, Kim Martinez, individually and as successor in interest to the

19 Estate of Bonnie Van Tassel (“Plaintiff”), filed this action in the Tulare County Superior Court
20 against Spruce Holdings, LLC (“Defendant”). (ECF No. 1-3.) On May 7, 2021, Defendant

21 removed the action to the Eastern District of California. (ECF No. 1.) On May 10, 2021, the

22 Court ordered Defendant to file a responsive pleading within seven (7) days of entry of the order.

23 (ECF No. 4.) On May 11, 2021, the parties filed a stipulated request to extend the time for

24 Defendant to file a responsive pleading until June 14, 2021. (ECF No. 5.)

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
 1          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that:

 2          1.      The deadline for Defendant to file a responsive pleading is extended to June 14,

 3                  2021;

 4          2.      The scheduling conference set for June 24, 2021 is CONTINUED to November

 5                  9, 2021, at 11:00 a.m. in Courtroom 9; and;

 6          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 7                  scheduling conference.

 8
     IT IS SO ORDERED.
 9

10 Dated:        May 12, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
